   Case 2:19-cv-00256-MCE-CKD Document 6 Filed 03/28/19 Page 1 of 2


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF CALIFORNIA

OSCAR VEGA GARCIA,                            )
                                              )
              Plaintiff                       )
                                              )
       v.                                     ) Case No.: 2:19-cv-00256-MCE-CKD
                                              )
USCB, INC.,
                                              )
            Defendant                         )
                                              )

                     NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

dismisses the Complaint without prejudice.




Dated: March 28, 2019                        BY: /s/ Amy L. Bennecoff Ginsburg
                                             Amy L. Bennecoff Ginsburg, Esquire
                                             Kimmel & Silverman, P.C.
                                             30 East Butler Pike
                                             Ambler, PA 19002
                                             Phone: (215) 540-8888 ext. 167
                                             Facsimile: (877) 600-2112
                                             Email: aginsburg@creditlaw.com
                                             Attorney for Plaintiff
   Case 2:19-cv-00256-MCE-CKD Document 6 Filed 03/28/19 Page 2 of 2


                                  Certificate of Service

       I hereby certify that on this 28th day of March, 2019, a true and correct copy of the

foregoing pleading served via electronic mail to the below:


       UCSB, Inc.
       355 S Grand Avenue
       Suite 3200
       Los Angeles CA 90071


                                              /s/ Amy L. Bennecoff Ginsburg
                                              Amy L. Bennecoff Ginsburg Esquire
                                              Kimmel & Silverman, P.C.
                                              30 East Butler Pike
                                              Ambler, PA 19002
                                              Phone: (215) 540-8888 ext. 167
                                              Facsimile: (877) 600-2112
                                              Email:aginsburg@creditlaw.com
                                              Attorney for Plaintiff
